


110 HR 1018 IH: To amend the Animal Health Protection Act to prohibit the

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1018
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mrs. Emerson (for
			 herself, Mr. Boozman,
			 Mr. Paul, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To amend the Animal Health Protection Act to prohibit the
		  Secretary of Agriculture from implementing or carrying out a National Animal
		  Identification System or similar requirement and to require the Secretary to
		  protect information obtained as part of any voluntary animal identification
		  system.
	
	
		1.Prohibition on mandatory
			 animal identification programSection 10409 of the Animal Health
			 Protection Act (7 U.S.C. 8308) is amended by adding at the end the
			 following:
			
				(c)Prohibition on
				mandatory animal identification programNotwithstanding any other
				provision of law, the Secretary shall not implement or carry out, and no
				Federal funds shall be used to implement or carry out, a National Animal
				Identification System, or similar requirement, that mandates the participation
				of livestock
				owners.
				.
		2.Protection of
			 information in a voluntary animal identification systemSection 10409 of the Animal Health
			 Protection Act (7 U.S.C. 8308) (as amended by section 1) is amended by adding
			 at the end the following:
			
				(d)Protection of
				information in a voluntary animal identification system
					(1)Definition of
				animal identification systemIn this subsection, the term
				animal identification system means a voluntary system for
				identifying or tracing animals that is established by the Secretary.
					(2)Protection from
				disclosure
						(A)In
				generalInformation obtained through the animal identification
				system shall not be disclosed except as provided in this subsection.
						(B)Waiver of
				privilege or protectionThe provision of information to the
				animal identification system and the disclosure of information in accordance
				with this subsection shall not constitute a waiver of any applicable privilege
				or protection under Federal law, including trade secret protection.
						(3)Limited release
				of informationThe Secretary may disclose information obtained
				through the animal identification system if—
						(A)the Secretary
				determines that livestock may be threatened by a disease or pest;
						(B)the release of the
				information is related to actions the Secretary is authorized to take under
				this subtitle; and
						(C)the Secretary
				determines that the disclosure of the information to a government entity or
				person is necessary to assist the Secretary in carrying out the purposes
				of—
							(i)this subtitle;
				and
							(ii)the animal
				identification system.
							(4)Mandatory
				disclosure of informationThe Secretary shall disclose
				information obtained through the animal identification system regarding
				particular animals to—
						(A)the person who
				owns or controls the animals, if the person requests the information in
				writing;
						(B)the Attorney
				General for the purpose of law enforcement;
						(C)the Secretary of
				Homeland Security for the purpose of homeland security;
						(D)the Secretary of
				Health and Human Services for the purpose of protecting the public
				health;
						(E)an entity pursuant
				to an order of a court of competent jurisdiction; and
						(F)the government of a
				foreign country if disclosure of the information is necessary to trace animals
				that pose a disease or pest threat to livestock or a danger to human health, as
				determined by the Secretary.
						(5)Prohibition on
				disclosure under State or local lawAny information relating to
				animal identification that a State or local government obtains from the
				Secretary shall not be made available by the State or local government pursuant
				to State or local law requiring disclosure of information or records to the
				public.
					.
		
